Citation Nr: 0837675	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-08 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred as a 
result of treatment at Healthone Rose Medical Center on 
August 17, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1987 to 
August 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the VA Regional Office (RO).

In June 2007, the veteran testified before the undersigned 
via videoconference.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim was last adjudicated in January 2007.  In 
August 2007, he submitted an opinion from his private 
physician, relating to the urgency associated with his right 
knee surgery.  Whether the surgery consisted of emergency 
treatment is at issue here.  This opinion was not considered 
by the RO, and the veteran did not submit a waiver of RO 
review of this evidence.  Therefore, a remand is necessary, 
so the RO can consider this evidence in the first instance.  
38 C.F.R. § 19.31 (2008).

Furthermore, the veteran was not provided with notice 
consistent with the VCAA regarding this issue.  This should 
be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
notice consistent with the VCAA.

2.  The veteran's claim should be 
readjudicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

